                Case 20-11177-KBO             Doc 51       Filed 05/21/20       Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                  ) Chapter 11
                                                        )
AKORN, INC., et al.,                                    ) Case No. 20-11177 (KBO)
                                                        )
                        Debtors.1                       ) Jointly Administered
                                                        )
                                                        )
                                                        )
                                                        )

      REQUEST OF MCKESSON CORPORATION AND CLARUSONE SOURCING
           SERVICES LLP FOR SERVICE OF NOTICE PURSUANT TO
                        FED. R. BANKR. P. 2002(g)

         PLEASE TAKE NOTICE that pursuant to Section 1109(b) of Chapter 11 of the United

States Bankruptcy Code, the undersigned, as counsel for McKesson Corporation, on behalf of

itself and certain corporate affiliates (collectively, “McKesson”) and Clarusone Sourcing

Services LLP (“ClarusOne”) hereby requests that the Court, all parties in interest and all counsel

of record provide the following person with copies of all notices, pleadings, and other filings in

the above-captioned cases. All counsel of record are requested to direct all electronic, written or

telephonic correspondence as follows:

                         Jeffrey K. Garfinkle, Esq.
                         Buchalter, a Professional Corporation
                         18400 Von Karman Avenue, Suite 800
                         Irvine, CA 92612
                         jgarfinkle@buchalter.com
                         Telephone: (949) 760-1121




1
 The Debtors are: Akorn, Inc.; 10 Edison Street LLC; 13 Edison Street LLC; Advanced Vision Research, Inc.;
Akorn (New Jersey), Inc.; Akorn Animal Health, Inc.; Akorn Ophthalmics, Inc.; Akorn Sales, Inc.; Clover
Pharmaceuticals Corp.; Covenant Pharma, Inc.; Hi-Tech Pharmacal Co., Inc.; Inspire Pharmaceuticals, Inc.; Oak
Pharmaceuticals, Inc.; Olta Pharmaceuticals Corp.; VersaPharm Incorporated; VPI Holdings Corp.; VPI Holdings
Sub, LLC.


BN 40653838v1
                Case 20-11177-KBO           Doc 51    Filed 05/21/20     Page 2 of 3




        Please take further notice that the foregoing request includes all notices and papers

referred to in the Bankruptcy Rules and additionally includes, without limitation, notices of any

application, complaint, demand, hearing, motion, pleading or request, formal or informal,

whether conveyed by mail, telephone or otherwise.

        McKesson and ClarusOne additionally request that the Debtors and the Clerk of the

Court place the undersigned counsel on any mailing matrix and ECF notice lists to be prepared

or existing in the above-captioned cases.

        Neither this Request for Notice nor any subsequent appearance, pleading, claim, proof of

claim, document, suit, motion nor any other writing or conduct, shall constitute a waiver of

McKesson or ClarusOne to their:

        1.      Right to have any and all final orders in any and all non-core matters entered only

after de novo review by a United States District Court Judge;

        2.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

whether or not the same be designated legal or private rights, or in any case, adversary

proceeding, controversy or proceeding related thereto, notwithstanding the designation vel non

of such matters as “core proceedings” pursuant to 28 U.S.C. § 157 (b)(2)(H), and whether such

jury trial is pursuant to statute or the United States Constitution;

        3.      Right to have the reference of this matter withdrawn by the United States District

Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

        4.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to

which these parties are entitled under any agreements or at law or in equity or under the United

States Constitution.




BN 40653838v1
                Case 20-11177-KBO         Doc 51    Filed 05/21/20      Page 3 of 3




        All of the above rights are expressly reserved and preserved unto this party without

exception and with no purpose of confessing or conceding jurisdiction in any way by this filing

or by any other participation in these matters.



DATED: May 21, 2020                           Respectfully submitted,



                                              /s/ Jeffrey K. Garfinkle_________________
                                              JEFFREY K. GARFINKLE
                                              (Cal. Bar. No. 153496; Pro Hac Vice Application to
                                              be filed)
                                              BUCHALTER, a Professional Corporation
                                              18400 Von Karman Avenue, Suite 800
                                              Irvine, CA 92612
                                              Telephone: (949) 760-1121
                                              Email: jgarfinkle@buchalter.com

                                              Counsel for McKesson Corporation, on behalf of
                                              itself and Certain Corporate Affiliates and
                                              ClarusOne Sourcing Services LLP




BN 40653838v1
